REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application is being examined under the pre-AIA  first to invent provisions. 
The Preliminary Amendments filed August 4, 2020 and November 18, 2020 have been considered. 
Claims 23-48 are pending.  Support for these claims is found throughout the specification.  No new matter has been added.   
Claims 1-22 have been cancelled. 
The Examiner agrees with the Summary of the Interview filed by Applicants on August 3, 2022. 
The Terminal Disclaimers filed August 3, 2022 are approved.  Based upon the Terminal Disclaimers filed August 3, 2022, possible rejections based upon obviousness type double patenting over U. S. Patent No. 9,682,934 [Stafford et al. (Reference A43, cited by Applicants)]  and U. S. Patent No. 10,730,837 [Stafford et al.(Reference A, cited by the Examiner)] are untenable. 
The Information Disclosure Statement filed April 28, 2021 has been considered.  The prior reference alone or in combination forms does not teach nor suggest the instantly claimed invention. There is no motivation to modify the prior art references to derive the invention now claimed. The reference does not negate the patentability of the claimed invention. Accordingly, claims 23-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          
                                                    	
                                                   /Zinna Northington Davis/
                                                        /Zinna Northington Davis/                                              Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
Znd
08.09.2022